Exhibit 10.1

AMENDED AND RESTATED GUARANTY AGREEMENT

AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of September 18, 2015, made by
MAT-RX DEVELOPMENT, L.L.C., a Texas limited liability company (the “Guarantor”),
in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from time
to time parties to the Amended and Restated Credit Agreement, dated as of even
date herewith (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among USMD HOSPITAL AT ARLINGTON, L.P., a
Texas limited partnership (the “Borrower”), the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Guarantor is a limited partner of the Borrower;

WHEREAS, the Borrower and the Guarantor are engaged in related businesses, and
the Guarantor will derive substantial direct and indirect benefit from the
making of the Loans; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement that the
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent for the benefit of the Guaranteed Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make Loans to the Borrower under the Credit Agreement, the
Guarantor hereby agrees with the Administrative Agent, for the benefit of the
Guaranteed Parties, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, the following terms have the following meanings:

“Agreement” means this Amended and Restated Guaranty Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Guaranteed Parties” means the collective reference to the Administrative Agent
and the Lenders and their respective successors and assigns.

“Guaranteed Share” has the meaning specified in Section 3 of this Agreement.

“Limited Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of USMD Hospital at Arlington, L.P. entered into as of
September     , 2015, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

   



--------------------------------------------------------------------------------

“Obligations” means the collective reference to (a) the unpaid principal of the
Loans, and (b) all interest on (including interest accruing after the maturity
of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans pursuant to the
Credit Agreement and the Notes.

“paid in full” means (a) the payment in full in cash and performance of all
Obligations, and (b) the termination of all Commitments.

“Solvent” means, when used with respect to any Person, that as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“THR Guaranty” means the Amended and Restated Guaranty Agreement, dated as of
the date hereof, executed by THR in favor of the Administrative Agent, for the
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee. (a) The Guarantor hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the benefit of the Guaranteed Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  2  



--------------------------------------------------------------------------------

(c) The Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees, expenses and disbursements of counsel) which
may be paid or incurred by the any of the Guaranteed Parties in enforcing, or
obtaining advice of counsel in respect of, enforcing any rights with respect to,
or collecting against, the Guarantor under this Agreement.

(d) No payment or payments made by the Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from the Borrower, the Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Guarantor in respect of the
Obligations or payments received or collected from the Guarantor in respect of
the Obligations), remain liable for the Obligations up to the maximum liability
of the Guarantor hereunder until the Obligations are paid in full.

(e) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to any Guaranteed Party on account of its liability
hereunder, it will notify the Administrative Agent in writing that such payment
is made under this Agreement for such purpose.

3. Limitation. (a) Anything in this Agreement to the contrary notwithstanding,
the maximum amount payable by the Guarantor to the Guaranteed Parties under
Section 2(a) of this Agreement shall not exceed the Guarantor’s Guaranteed
Share. The term “Guaranteed Share” means, as to the Guarantor, an amount equal
to the sum of: (i) 45.3959% of the outstanding principal of the Obligations on
the Calculation Date; plus (ii) 45.3959% of all accrued and unpaid interest on
the Obligations on the Calculation Date; plus (iii) 45.3959% of all interest
accruing on the Obligations from the Calculation Date until the date that all of
the Obligations have been paid in full. The term “Calculation Date” means as to
any particular Obligation, the earlier of the maturity thereof or the date that
particular Obligation is accelerated by any of the Guaranteed Parties or
otherwise becomes due and owing. The Guarantor understands that different
Obligations may have a different Calculation Date as determined by the
Guaranteed Parties, for each Obligation. The records of the Guaranteed Parties
with respect to a Calculation Date and the amount of the Guarantor’s Guaranteed
Share shall be conclusive and binding on the Guarantor. The Guarantor further
understands and agrees that (a) any written or oral demand for payment of the
Guaranteed Share in a specific amount will not preclude any Guaranteed Party
from thereafter demanding such additional amounts as may become due and owing
under this Agreement after the date of such demand, and (b) if any Guaranteed
Party obtains partial payment from any source other than the Guarantor (it being
understood that the Guaranteed Parties are not required to obtain payment from
any other source prior to making demand on the Guarantor), the amount owing by
the Guarantor under this Agreement will not be a percentage of the deficiency,
but will instead be a greater amount, calculated as set forth in the definition
of “Guaranteed Share” herein.

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  3  



--------------------------------------------------------------------------------

(b) The Guarantor’s Guaranteed Share may be reduced or increased, subject to the
other terms hereof, as follows:

(i) Reduction. Subject to satisfaction of each of the requirements set forth
below, the Guarantor’s Guaranteed Share may be reduced on the 30th day after the
Guarantor has provided the Administrative Agent with written notice of the
Guarantor’s sale or other transfer of ownership, after the Closing Date, of any
units of ownership in the Borrower (a “Transfer”), which written notice shall:

(A) state the number of units of ownership in the Borrower sold or otherwise
transferred by the Guarantor pursuant to such Transfer;

(B) state the name, address, and contact information for the Person to whom the
Guarantor sold or otherwise transferred such units pursuant to such Transfer
(such Person herein the “Transferee”);

(C) contain a representation and warranty that the Transfer of the Guarantor’s
units of ownership in the Borrower was to a Transferee permitted under the
Limited Partnership Agreement;

(D) attach a copy of the document executed by the Guarantor (or if the Transfer
is on account of the death, incapacity, or liquidation of the Guarantor, its
representative) and the Transferee effecting the Transfer;

(E) state the Class (as defined in the Limited Partnership Agreement) to which
the Transferee belongs after giving effect to, and as a result of the units
subject to, the Transfer;

(F) attach a Guaranty (as defined in the Credit Agreement) substantially in the
form of this Agreement duly executed by the Transferee whereby the Transferee
agrees to be bound as a Guarantor under the terms of such Guaranty (as defined
in the Credit Agreement) and to guarantee the payment and performance of the
Obligations as provided in such Guaranty (as defined in the Credit Agreement) in
accordance with its percentage ownership of the outstanding units issued by the
Borrower;

(G) if the Transferee is not an individual, attach the documentation required by
Section 4.01(c) of the Credit Agreement with respect to such Transferee;

(H) contain a representation and warranty that the Transfer was made in
accordance with the terms of the Limited Partnership Agreement and all
applicable Requirements of Law;

(I) attach evidence of the effective grant of all consents (if any) required by
the Limited Partnership Agreement relating to such Transfer; and

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  4  



--------------------------------------------------------------------------------

(J) attach a current financial statement of the Transferee, certified by the
Transferee to be true, correct and complete;

provided that in no event may the Guaranteed Share of the Guarantor be reduced
(x) at any time during the existence of any Default or if any Default would
occur as a result thereof, or (y) if any of the representations and warranties
contained in the Guaranty (as defined in the Credit Agreement) executed and
delivered by the Transferee are not true and correct; provided, further, that
the Transferee must be approved in writing by the Administrative Agent; and

(ii) Increase. The Guarantor’s Guaranteed Share will immediately and
automatically be increased on the date the Guarantor purchases or otherwise
acquires any units of ownership in the Borrower, in addition to the units of
ownership in the Borrower that the Guarantor owns as of the date of this
Agreement, as if the Guarantor had owned such additional units as of the date of
this Agreement, the Guarantor’s Guaranteed Share to be a percentage equal to the
Guarantor’s percentage ownership of the outstanding ownership units issued by
the Borrower. The Guarantor shall promptly provide written notice to the
Administrative Agent of any such increase and, upon the request of the
Administrative Agent, shall execute and deliver to the Administrative Agent a
new Guaranty (as defined in the Credit Agreement) substantially in the form of
this Agreement evidencing such Guarantor’s new Guaranteed Share.

(iii) Further Increase. In the event that by operation of the proviso in the
first sentence of Section 3(a) of the THR Guaranty, less than 100% of the
outstanding principal of and interest on the Loans is guaranteed by the
Guarantors (as defined in the Credit Agreement), the Guaranteed Share of the
Guarantor shall be increased ratably with the Guaranteed Shares (as defined in
the Credit Agreement) of the other Guarantors (other than THR) to a level such
that 100% of the outstanding principal of and interest on the Loans is
guaranteed by all of the Guarantors. Any determination by the Administrative
Agent of an increase in the Guaranteed Share of the Guarantor pursuant to the
immediately preceding sentence shall be conclusive and binding upon the
Guarantor. Upon the request of the Administrative Agent, the Guarantor shall
promptly execute and deliver to the Administrative Agent a new Guaranty (as
defined in the Credit Agreement) substantially in the form of this Agreement
evidencing such Guarantor’s new Guaranteed Share as a result of such increase.

The Guarantor will be obligated to pay its own Guaranteed Share (as the same may
be reduced or increased in accordance with the foregoing provisions) of the
Obligations and the Guarantor acknowledges that its Guaranteed Share (as the
same may be reduced or increased in accordance with the foregoing provisions) of
the Obligations will not be reduced by amounts that the Administrative Agent may
receive or collect from the Collateral or the Borrower or from any payments or
settlements with any other Guarantor.

4. Right of Set-off. If an Event of Default shall have occurred and be
continuing, the Guarantor hereby irrevocably authorizes each Guaranteed Party at
any time and from time to time without notice to the Guarantor or any other
guarantor, any such notice being expressly waived by the Guarantor, to set-off
and appropriate and apply any and all deposits (general or

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  5  



--------------------------------------------------------------------------------

special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party to or for the credit or the account of the
Guarantor, or any part thereof in such amounts as such Guaranteed Party may
elect, against and on account of the obligations and liabilities of the
Guarantor to such Guaranteed Party hereunder and claims of every nature and
description of such Guaranteed Party against the Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any Note, any Loan
Documents or otherwise, as such Guaranteed Party may elect, whether or not any
Guaranteed Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. Each Guaranteed Party
shall notify the Guarantor promptly of any such set-off and the application made
by such Guaranteed Party, provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Guaranteed Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Guaranteed
Party may have.

5. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by any
Guaranteed Party, the Guarantor not shall be entitled to be subrogated to any of
the rights of any Guaranteed Party against the Borrower or any other guarantor
or any collateral security or guarantee or right of offset held by any
Guaranteed Party for the payment of the Obligations, nor shall the Guarantor
seek or be entitled to seek any contribution, reimbursement or indemnification
from the Borrower or any other guarantor in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Guaranteed Parties by the
Borrower on account of the Obligations are paid in full. If any amount shall be
paid to the Guarantor on account of such subrogation, contribution,
reimbursement or indemnification rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by the Guarantor in
trust for the Guaranteed Parties, segregated from other funds of the Guarantor,
and shall, forthwith upon receipt by the Guarantor, be turned over to the
Administrative Agent in the exact form received by the Guarantor (duly indorsed
by the Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

6. Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any other guarantor and without notice to or
further assent by any other guarantor, any demand for payment of any of the
Obligations made by any Guaranteed Party may be rescinded by such party and any
of the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Guaranteed Party, and the
Credit Agreement, the Notes and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, restated,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be) may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the any Guaranteed Party for the payment of the Obligations may be sold,
exchanged, waived,

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  6  



--------------------------------------------------------------------------------

surrendered or released. None of the Guaranteed Parties shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or any property subject thereto. When making any
demand hereunder against the Guarantor, any Guaranteed Party may, but shall be
under no obligation to, make a similar demand on the Borrower or any other
guarantor, and any failure by any Guaranteed Party to make any such demand or to
collect any payments from the Borrower or any other guarantor or any release of
the Borrower or any other guarantor shall not relieve any guarantor in respect
of which a demand or collection is not made or any guarantor not so released,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of any Guaranteed Party against the Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings. To the extent not prohibited by applicable law, the Guarantor
waives (a) all rights of the Guarantor under Rule 31, Texas Rules of Civil
Procedure, Chapter 43 of the Texas Civil Practice and Remedies Code, and
Section 17.001 of the Texas Civil Practice and Remedies Code; (b) to the extent
the Guarantor is subject to the Texas Revised Partnership Act (“TRPA”) or
Section 152.306 of the Texas Business Organizations Code (“BOC”), compliance by
the Guaranteed Parties with Section 3.05(d) of TRPA and Section 152.306(b) of
BOC; and (c) all rights of the Guarantor under Sections 51.003, 51.004, and
51.005 of the Texas Property Code (as amended from time to time).

7. Guarantee Absolute and Unconditional. The Guarantor waives any and all notice
of the creation, renewal, extension, increase or accrual of any of the
Obligations and notice of or proof of reliance by any Guaranteed Party upon this
Agreement or acceptance of this Agreement; the Obligations and the Loan
Documents, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, increased, extended, amended or waived, in
reliance upon this Agreement; and all dealings between the Borrower and the
Guarantor, on the one hand, and the Guaranteed Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Agreement. The Guarantor waives diligence, presentment,
protest, demand for payment, notice of acceleration, notice of intent to
accelerate, and notice of default or nonpayment to or upon the Borrower or any
other guarantor with respect to the Obligations. The Guarantor understands and
agrees that this Agreement shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any Note or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Guaranteed Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower against any Guaranteed Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under this Agreement, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the Guarantor,
any Guaranteed Party may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Borrower or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by any Guaranteed Party to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Guarantor of any

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  7  



--------------------------------------------------------------------------------

liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any of the
Guaranteed Parties against the Guarantor. This Agreement shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns, and shall inure to the
benefit of the Guaranteed Parties, and their respective successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Agreement shall have been satisfied by payment in full.

8. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
any Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower, the Guarantor, any other guarantor or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower,
the Guarantor, any other guarantor or any other Loan Party or any substantial
part of any of their respective property, or otherwise, all as though such
payments had not been made.

9. Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in U.S. Dollars
at the office of the Administrative Agent specified in Section 9.01 of the
Credit Agreement or such other location as may be specified by the
Administrative Agent.

10. Taxes. The Guarantor agrees that all payments to be made under this
Agreement shall be made without setoff or counterclaim and free and clear of,
and without deduction for, any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or restrictions or conditions of any nature whatsoever
now or hereafter imposed, levied, collected, withheld or assessed by any country
or by any political subdivision or taxing authority thereof or therein
(“Taxes”). If any Taxes are required to be withheld from any amounts payable to
any Guaranteed Party hereunder, the amounts so payable to the applicable
Guaranteed Party shall be increased to the extent necessary to yield to the such
Guaranteed Party (after payment of all Taxes) the amounts payable hereunder in
the full amounts so to be paid. Whenever any Tax is paid by the Guarantor, as
promptly as possible thereafter, the Guarantor shall send the Administrative
Agent an official receipt showing payment thereof, together with such additional
documentary evidence as may be required from time to time by the Administrative
Agent or other applicable Guaranteed Party.

11. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans to the Borrower thereunder, the Guarantor hereby
represents and warrants to the Administrative Agent and each of the other
Guaranteed Parties that:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the organizational power and
authority and the legal right to own and operate its property, to lease the
property it operates and to conduct the business in which it is currently
engaged;

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  8  



--------------------------------------------------------------------------------

(b) it has the organizational power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Agreement, and has taken
all necessary organizational action to authorize its execution, delivery and
performance of this Agreement;

(c) this Agreement constitutes a legal, valid and binding obligation of the
Guarantor enforceable in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally and general equitable principles;

(d) the execution, delivery and performance of this Agreement will not violate
any provision of any Requirement of Law or Contractual Obligation of the
Guarantor and will not result in or require the creation or imposition of any
Lien on any of the properties or revenues of the Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;

(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any equity owner or creditor of the Guarantor)
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement;

(f) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or against any of its properties or
revenues with respect to this Agreement or any of the transactions contemplated
hereby;

(g) the Guarantor is, and after giving effect to this Agreement and the
incurrence of all Obligations being incurred in connection herewith and the
Credit Agreement will be and will continue to be, Solvent; and

(h) there are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

12. Financial Information; Fundamental Changes. (a) The Guarantor agrees that it
will provide to the Administrative Agent such financial and other information
regarding the Guarantor as the Administrative Agent may reasonably request from
time to time.

(b) The Guarantor agrees that it will not enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, in each case without the prior written consent of the
Administrative Agent.

13. Information Regarding Borrower. The Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s business, financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs under this Agreement, and agrees that none of
the Guaranteed Parties has any duty to advise the Guarantor of information
regarding those circumstances or risks.

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  9  



--------------------------------------------------------------------------------

14. Authority of Administrative Agent. The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Guaranteed Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Guaranteed Parties with full
and valid authority so to act or refrain from acting, and the Guarantor shall
not be under any obligation, or entitlement, to make any inquiry respecting such
authority.

15. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor to be effective shall be in writing (or by
facsimile confirmed in writing) and shall be deemed to have been duly given or
made (1) when delivered by hand, or (2) if given by mail, when deposited in the
mails by certified mail, return receipt requested, or (3) if by facsimile, when
sent and receipt has been confirmed, addressed as follows:

(a) if to the Administrative Agent or any Lender, at its address or transmission
number for notices provided in Section 9.01 of the Credit Agreement; and

(b) if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

The Administrative Agent, each Lender and the Guarantor may change its address
and transmission numbers for notices by notice in the manner provided in this
Section.

16. Submission To Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of Texas, the courts of the United States of America for the Northern
District of Texas, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 15 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  10  



--------------------------------------------------------------------------------

17. Acknowledgements. The Guarantor hereby acknowledges that:

(a) the Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

(b) none of the Guaranteed Parties has any fiduciary relationship with or duty
to the Guarantor arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Guaranteed Parties,
on one hand, and the Guarantor, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Parties or among the Guarantor and the Guaranteed Parties; and

(d) the Guarantor has received and reviewed copies of the Loan Documents.

18. Subordination. All existing and future indebtedness and liabilities of the
Borrower to the Guarantor are hereby subordinated to the prior payment in full
of the Obligations and such indebtedness and liabilities of the Borrower to the
Guarantor, if the Administrative Agent so requests, shall be collected, enforced
and received by the Guarantor as trustee for the Administrative Agent and shall
be paid over to the Administrative Agent promptly on account of the Obligations,
but without reducing or affecting in any manner any of the obligations of the
Guarantor under any of the other provisions of this Agreement.

19. Counterparts. This Agreement may be executed by the Guarantor on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

20. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

21. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent.

(b) Neither the Administrative Agent nor any other Guaranteed Party shall by any
act (except by a written instrument pursuant to paragraph 21(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of any other Guaranteed Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  11  



--------------------------------------------------------------------------------

exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Guaranteed Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Guaranteed Party would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

22. Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Guaranteed
Parties and their successors and assigns; provided that the Guarantor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

24. Amendment and Restatement. This Agreement amends and restates that certain
Guaranty Agreement executed by Guarantor in favor of Administrative Agent and
Lenders dated as of September 13, 2013. The Obligations guaranteed hereby
include, but are not limited to, the Obligations arising under all Loans
(whether Tranche A Term Loans or Tranche B Term Loans).

25. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Texas.

26. WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST THE GUARANTEED
PARTIES ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS OR THE USE OF THE PROCEEDS THEREOF.

27. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR, THE ADMINISTRATIVE AGENT AND
THE LENDERS (BY THE ADMINISTRATIVE AGENT’S ACCEPTANCE OF THIS AGREEMENT) HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

28. INTEGRATION. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE
GUARANTOR AND THE GUARANTEED PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Page Follows]

 

Amended and Restated Guaranty Agreement

Mat-Rx Development, L.L.C.

  12  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has on the date set forth in the
acknowledgment hereto, effective as of the date first written above, duly
executed and delivered this Agreement.

 

MAT-RX DEVELOPMENT, L.L.C.

 

By: USMD Inc., its sole member

    By:   /s/ JOHN HOUSE, M.D.  

Name: John House, M.D.

Title: Chairman and Chief Executive Officer

 

 

Address for Notices:

 

6333 North State Highway 161, Ste. 200

Irving, Texas 75038

 

Facsimile: (214) 493 4090

 

 

 

 

 

Mat-Rx Development, L.L.C.

 

Signature Page

Amended and Restated Guaranty Agreement

 